Case: 18-41146      Document: 00515021329         Page: 1    Date Filed: 07/03/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                    No. 18-41146                              July 3, 2019
                                 Conference Calendar
                                                                            Lyle W. Cayce
                                                                                 Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

J. NICANOR HERNANDEZ-GUTIERREZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 1:18-CR-219-1


Before HAYNES, DUNCAN, and ENGELHARDT, Circuit Judges.
PER CURIAM: *
       The attorney appointed to represent J. Nicanor Hernandez-Gutierrez
has moved for leave to withdraw and has filed a brief in accordance with
Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d
229 (5th Cir. 2011). Hernandez-Gutierrez has filed a response wherein he
seeks new counsel. We have reviewed counsel’s brief and the relevant portions
of the record reflected therein, as well as Hernandez-Gutierrez’s response. We


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-41146   Document: 00515021329    Page: 2   Date Filed: 07/03/2019


                               No. 18-41146

concur with counsel’s assessment that the appeal presents no nonfrivolous
issue for appellate review. Accordingly, Hernandez-Gutierrez’s motion for the
appointment of new counsel is DENIED, counsel’s motion for leave to withdraw
is GRANTED, counsel is excused from further responsibilities herein, and the
APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                     2